415 F.2d 325
Fred Arispe CRUZ, Petitioner,v.Dr. George J. BETO, Director, Texas Department of Corrections, Respondent.
Misc. No. 1432.
United States Court of Appeals Fifth Circuit.
August 13, 1969.

Fred Arispe Cruz, pro se.
Crawford Martin, Atty. Gen., Austin, Tex., for respondent.
Before COLEMAN, SIMPSON and CARSWELL, Circuit Judges.
PER CURIAM:


1
Fred Arispe Cruz, a Texas state prisoner, has applied to this Court for a certificate of probable cause and leave to appeal in forma pauperis. We grant the motion and reverse and remand, with directions to transfer the cause to the United States District Court in Houston, Texas, for adjudication upon its merits.


2
The appellant complains of the continued enforcement of a regulation of the Texas Department of Corrections prohibiting inmates from assisting one another in legal matters. He alleges that, for violating this regulation, he has been placed in solitary confinement, deprived of good time credits, demoted to third class inmate status, and held incommunicado without visiting privileges.


3
The district court held, without an evidentiary hearing, that this was a matter of prison administration within the discretion of prison officials. Since the date of that ruling however, similar prison regulations have been held invalid in Johnson v. Avery, 1969, 393 U.S. 483, 89 S. Ct. 747, 21 L. Ed. 2d 718; Beard v. Alabama Board of Corrections, 5th Cir. 1969, 413 F.2d 455 and Wainwright v. Coonts, 5th Cir.1969, 409 F.2d 1337.


4
The appellant is confined in Ellis Unit of the Texas Department of Corrections, located at Huntsville, in the Houston Division of Texas. Therefore the judgment is reversed and the case remanded with instructions to transfer it to the district court in Houston for adjudication on its merits.


5
Reversed and remanded.